UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2014 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51872 87-0645394 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4th Rd, Wildwood, FL (Address of principal executive offices) (Zip Code) (352) 561-8182 Registrant’s telephone number, including area code Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. On November 19, 2014, Great Plains Holdings, Inc. (“Company”), through its wholly owned subsidiary Ashland Holdings, LLC (“Ashland”), mutually agreed with Marie and Stanley Mitchell, unrelated parties (the “Sellers”) to terminate the previously reported purchase and sale agreement dated October 2, 2014 entered into between Ashland and the Sellers (the “Agreement”). The Agreement was for the purchase of the residential mobile home park located at 1197 Cannon Bridge Rd., Orangeburg, South Carolina 29115. No termination fees were incurred by the Company and it was refunded its $2,500 deposit on the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS HOLDINGS, INC. Date: November 20, 2014 By:/s/ Kent Campbell Kent Campbell, Chief Executive Officer
